  Case
    Case
       1:19-cv-03953-ALC
          1:19-cv-03953 Document
                          Document
                                 3 4Filed
                                       Filed
                                          05/02/19
                                             05/03/19Page
                                                       Page
                                                          1 of
                                                             11of 1




5/3/2019                                               /S/ P. NEPTUNE
